Citation Nr: 0602465	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  00-05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
osteochondritis dissecans and osteoarthritis of the right 
knee.  

2.  Entitlement to an increased in the 20 percent evaluation 
assigned for osteochondritis dissecans and osteoarthritis of 
the right knee.  

3.  Entitlement to an increase in the 10 percent evaluation 
for lumbosacral strain.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disabilities.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1973 to November 
1975.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1999 decision by the RO which 
denied an increased evaluation for lumbosacral strain and 
entitlement to TDIU.  By rating action in August 1999, the RO 
reduced the evaluation assigned the veteran's right knee 
disorder from 30 percent to 10 percent, effective from 
November 1, 1999.  By rating decision dated in February 2004, 
the RO assigned a 20 percent evaluation for the veteran's 
service-connected right knee disorder effective from June 27, 
2001.  

The Board remanded the appeal for additional development in 
October 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Reduction of the 30 percent evaluation for the right knee 
disability was accomplished by rating decision of August 
1999.  

3.  Evidence at the time of the reduction showed arthritis 
with no more than mild limitation of motion and no 
subluxation or lateral instability in the right knee.  

4.  From November 1, 1999, to June 27, 2001, the veteran's 
right knee disability was manifested by arthritis, mild 
limitation of motion, without weakness, ankylosis, 
subluxation or lateral instability, and no evidence of 
functional loss of use due to pain or during flare-ups.  

5.  From June 27, 2001, the veteran's right knee disability 
is manifested by pain, arthritis, and mild limitation of 
motion, without weakness, ankylosis, subluxation or lateral 
instability; there is additional functional limitation 
equivalent to flexion limited to 30 degrees due to pain or 
during flare-ups.  

6.  The veteran's low back disability is manifested by 
complaints of pain, no more than mild limitation of motion, 
degenerative disc disease, and no neurological impairment; no 
functional loss of use due to pain or during flare-ups was 
demonstrated.  


CONCLUSIONS OF LAW

1.  The reduction of the 30 percent evaluation for 
osteochondritis dissecans and osteoarthritis of the right 
knee was implemented properly in accordance with applicable 
law and regulation.  38 U.S.C.A. §§ 501, 5103, 5103A, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 
3.344(a), (c), Part 4, including Diagnostic Codes 5010-5003, 
5260, 5261 (2005).  

2.  The schedular criteria for an evaluation in excess of 20 
percent from June 27, 2001, for osteochondritis dissecans and 
osteoarthritis of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Codes 5010-5003, 5260, 
5261 (2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Codes 5293, 5295 (prior to 9/26/03) and 5237 (from 
9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim for TDIU was received in November 1998, 
and for increased ratings in October 1999.  The Board 
concludes that information and discussion as contained in the 
May and August 1999 rating decisions, the statement of the 
case issued in December 1999, the March 2004 and June 2005 
supplemental statements of the case (SSOC), and in letters 
sent to the veteran in May 1999, March 2000, May 2001, 
September 2002, and December 2004 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit evidence showing why the rating for 
his right knee disability should not be reduced; of what 
evidence was necessary to substantiate the claims for higher 
evaluations and TDIU; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
he submit any evidence in his possession.  The veteran was 
also afforded an opportunity to testify at a personal 
hearing, but declined.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claims, notice of 
what he could do to help his claims, and notice of how the 
claims were still deficient.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The veteran has also been 
evaluated by VA on at least two occasions during the pendency 
of this appeal.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

Restoration of 30 Percent Evaluation 

In reducing the disability ratings for the right disability, 
the RO complied with the procedures of 38 C.F.R. § 3.105, 
which requires that the veteran be provided with appropriate 
notice, that he be given an opportunity to submit additional 
evidence and to submit testimony at a predetermination 
hearing, and that he be notified as to the effective date for 
the reductions.  38 C.F.R. §§ 3.105(e), (i); 3.500(r) (2005).  
The 30 percent rating was in effect less than 5 years.  Thus, 
various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c) (2005).  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated; post-reduction medical evidence 
may be considered only in the context of considering whether 
actual improvement was demonstrated.  

Having decided that the proper procedural development was 
afforded the veteran, the Board must next determine if the 
evidence properly supported the reductions.  In order for the 
reduction in rating to be sustained, it must appear by a 
preponderance of the evidence that the rating reductions were 
warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).  If the 
VA reduced the ratings without observing applicable laws and 
regulations, the reductions are void ab initio, and the 
reduction will be set aside as not in accordance with the 
law.  Hayes v. Brown, 9 Vet. App. 67 (1996).  

In this case, the medical evidence upon which the RO assigned 
the 30 percent evaluation for the right knee in August 1997 
included a February 1997 VA outpatient report which indicated 
that the veteran was "almost unable" to bend his knee, and 
a June 1997 VA examination report which showed complaints of 
pain, stiffness, and some tenderness without swelling, 
subluxation or lateral instability.  At the examination, the 
veteran reported that he was "afraid" to bend his knee 
because of severe pain.  The examiner indicated that the 
veteran could not extend or flex the right knee.  Based on 
this examination, the RO assigned an increased rating to 30 
percent for the right knee based on limitation of flexion to 
15 degrees or less.  

Additional evidence received subsequent to the August 1997 
rating action showed that the veteran underwent arthroscopic 
surgery in July 1997.  On pre-surgery examination prior to 
general anesthesia, the veteran could flex the right knee to 
20 degrees.  Examination of the knee after intubation with 
anesthesia revealed normal range of motion with full 
extension and flexion and some patellar grind.  The knee 
joint was stable to varus and valgus, and anterior and 
posterior Drawer and Lachman's testing were negative.  When 
seen on follow-up one week post surgery, the veteran was 
doing well but was not cooperative on examination, but could 
flex the knee to 45 degrees.  A VA outpatient report in 
August 1998 showed no swelling with extension/flexion from 0 
to 70 degrees and some crepitus.  X-ray studies showed a 
fairly well preserved joint space.  When seen on VA 
examination, approximately three weeks later (September 
1998), active extension/flexion was from 0 to 5 degrees with 
passive flexion to 8 degrees.  There was no heat, edema, 
joint tenderness, or instability.  Patella tracking was 
normal and moved laterally without pain.  The examiner noted 
that there was much resistance to movement of the knee during 
the examination.  

Based on this examination, the RO continued the 30 percent 
evaluation assigned for the right knee by rating action in 
December 1998.  

The medical evidence associated with the claims file between 
the December 1998 rating decision and the time VA proposed to 
reduce the rating assigned for the right knee to 10 percent 
in May 1999 consisted of VA physical therapy (PT) notes which 
showed range of motion on initial evaluation in October 1998 
from minus 6 to 25 degrees, and from 0 to 119 degrees with 
nearly full strength in the knee in November 1998.  A 
December 1998 VA examination report showed no heat, edema, 
joint tenderness, or instability in the knee.  Active flexion 
was to 115 degrees with passive flexion to 125 degrees.  
Valgus/varus strain and McMurray's test was normal and 
Drawer's sign was negative.  There was some diffuse crepitus 
with motion of the knee.  The examination was undertaken 
specifically to determine the current severity of the right 
knee and was a complete and full examination.  The clinical 
findings from that examination showed marked improvement in 
the range of motion of the right knee to greater than 60 
degrees of flexion and normal extension.  

The Board finds that a preponderance of the evidence at the 
time of the August 1999 rating decision (which implemented 
the proposed reduction) fully supported the RO's conclusion 
that an improvement in the veteran's right knee disability 
had occurred, and that there was no more than mild limitation 
of motion with evidence of arthritis.  Hence, the 
symptomatology and manifestations of the veteran's right knee 
disability did not meet the criteria for a compensable rating 
under DC 5260 or 5261 based solely on limitation of motion, 
nor was there any evidence of additional impairment in the 
knee which would provide a basis for the assignment of a 
rating in excess of 10 percent under any other applicable 
rating codes.  The 10 percent evaluation was assigned based 
on limitation of motion to a noncompensable degree with x-ray 
evidence of traumatic arthritis under the provisions of DC 
5003-5010, 5260.  

Increased Evaluations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Right Knee Disability

The veteran is currently assigned a 20 percent evaluation for 
osteochondritis dissecans and osteoarthritis of the right 
knee under DC 5010 from June 27, 2001, and a 10 percent 
evaluation prior to that date.  That provision of the rating 
schedule provides that traumatic arthritis is to be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  

Traumatic arthritis is rated under Diagnostic Code 5003, the 
code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2005).  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).  

In this case, the clinical and diagnostic findings including 
those from the two VA examinations during the pendency of 
this appeal as well as the VA outpatient records showed no 
significant limitation of motion or impairment in the right 
knee to the degree required for an evaluation higher than 10 
percent under any of the applicable rating codes for the knee 
prior to June 2001 or in excess of 20 percent from June 2001.  
As noted above, an evaluation higher than 10 percent under DC 
5260 or 5261 based on limitation of motion requires flexion 
limited to 30 degrees or less or extension to 15 degrees or 
more.  Evidence dated prior to June 2001 including that 
outlined above shows that prior to June 2001, a 10 percent 
evaluation is appropriate.  Only slight limitation of motion 
was shown without instability, weakness, subluxation or 
lateral instability, edema, or joint tenderness.  Since June 
2001, flexion was not shown to be less than 45 degrees or 
extension limited to more than 0 degrees.  Thus, a higher 
rating under those rating codes cannot be granted.  Moreover, 
the Board notes that the clinical findings on the various VA 
medical reports showed inconsistencies to such extent that at 
least two VA physician's have concluded that the veteran was 
magnifying his symptoms.  

Specifically, on VA examination in June 2001, there was no 
joint line or patella tenderness, and no pain on tracking or 
on compression of the knee.  Active flexion was to 30 degrees 
reportedly with much effort and drama.  Passive flexion was 
to 45 degrees with much resistence, crying out, and 
complaints of pain.  The examiner noted, however; that the 
veteran was able to actively flex the knee to 45 degrees with 
minimal pain during neurological examination.  He indicated 
that he had reviewed the claims file and found numerous 
inconsistencies in the range of motion of the veteran's knee 
over the past several years which suggested that he was 
exaggerating his symptoms.  As recently as March and May 
2001, the veteran had at least 90 degrees of flexion in the 
knee when examined for hip pain.  The examiner also indicated 
that he conferred with another VA examiner who had evaluated 
the veteran more than seven times during the past year and 
who also believed that the veteran exaggerated his symptoms.  
The Board notes that on VA examination in June 2003, the 
veteran held his right knee very stiff and rigid.  While 
extension and flexion was from 0 to 60 degrees, there was no 
reported tenderness, swelling, heat, or redness.  Strength in 
the quadriceps and hamstrings were 5/5, and there was no 
evidence of instability or subluxation.  

The Board finds that the evidence shows inconsistencies in 
the symptomatology demonstrated by the veteran on repeat 
examination such that examiners have question the reliability 
of the findings.  While it is evident that the veteran has 
some limitation of motion and arthritis in the right knee, it 
is not objectively shown to be of such severity so as to 
warrant the assignment of an evaluation in excess of 10 
percent prior to June 2001 or in excess of 20 percent from 
June 2001.  Even on the most recent examination in June 2003, 
the veteran, while keeping his right knee stiff and rigid, 
failed to demonstrate a limitation of flexion of less than 60 
degrees.  As indicated above, a range of motion of 60 degrees 
does not satisfy the criteria for even a compensable 
evaluation under DC 5260.  However, the RO found that despite 
the noted suspected inconsistencies with the June 2001 VA 
examination , consideration of the clinical evidence from 
both the June 2001 and June 2003 VA examinations warranted an 
increased evaluation to 20 percent for the veterans right 
knee based on pain, stiffness with markedly limitation range 
of motion, severe arthritis and residuals of three surgical 
procedures.  The RO granted the increase from June 2001, the 
date the medical evidence showed worsening of symptoms.  The 
Board finds, however, based on the above discussion, a higher 
rating based on limitation of motion is not warranted at this 
time. 

There are other rating codes which may provide a basis for 
assigning an evaluation in excess of 10 percent and 20 
percent, respectively.  However, DC 5256 requires ankylosis 
of the knee joint, which is not present in this case.  DC 
5258 provides for a 20 percent rating when there is 
dislocation of cartilage with frequent episodes of locking, 
pain, and effusion, and DC 5262 allows for a 20 percent 
rating when there is malunion of the tibia and fibula with 
moderate knee or ankle disability.  DC 5257 provides for a 30 
percent evaluation when there is severe recurrent subluxation 
or lateral instability.  None of these codes are applicable 
in this case.  Therefore, these diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The 20 percent evaluation currently assigned for the 
veteran's right knee disability contemplates additional 
impairment of the knee based on functional loss under 38 
C.F.R. §§ 4.40 and 4.45 and the criteria set forth in the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, the veteran has some limitation of motion, normal 
strength, and no swelling, instability or subluxation in the 
knee.  A disability determination by the Social Security 
Administration in May 2003 noted that the veteran could stand 
for up to two hours and could walk for 30 minutes without 
difficulty.  Thus, the Board finds that the level of 
functional impairment is adequately compensated by the 10 
percent rating prior to June 2001, and the 20 percent 
evaluation currently assigned for the right knee.  

Applying all of the appropriate diagnostic codes to the facts 
of the case, the objective assessment of the veteran's 
present impairment of the right knee does not suggest that he 
has sufficient symptoms so as to a warrant higher ratings for 
the periods of time at issue.  Accordingly, an increased 
rating for osteochondritis dissecans and osteoarthritis of 
the right knee is denied.  



Lumbosacral Strain

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's spine disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

The question presented is whether a rating in excess of 10 
percent is warranted for the veteran's lumbosacral strain 
from the date of his claim for increase in October 1999.  

Prior to September 26, 2003, Diagnostic Code (DC) 5295, for 
lumbosacral strain, a 40 percent rating was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  

As the veteran is also shown to have disc disease of the 
lumbosacral spine, the Board must also consider the rating 
criteria for intervertebral disc syndrome (DC 5293).  Under 
the old version for intervertebral disc syndrome, a 60 
percent evaluation was assigned for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent evaluation was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate symptoms with recurring attacks.  A 10 percent 
evaluation was assigned for mild symptoms.  DC 5293 
(effective prior to September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, Diagnostic Code 
8520, addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve is rated 10 percent when mild, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8520 (2005).  An 80 percent rating 
is warranted for complete paralysis of the nerve when the 
foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2005).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  (38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003).  

In this case, although the evidentiary record includes 
numerous VA outpatient records showing treatment for various 
maladies since 1997, there were very few notes pertaining to 
the veteran's low back disability.  The first complaint of 
back pain within one year of receipt of the veteran's claim 
for an increased rating was on a VA outpatient report in 
November 1998.  At that time, straight leg raising was 
negative, muscle bulk, strength, and tone were normal, and 
knee and ankle jerk were equal, bilaterally.  The impression 
included chronic low back pain with no evidence of 
radiculopathy.  

On VA examination of the spine in December 1998, the examiner 
indicated that the claims file was reviewed and noted that he 
found only a single reference to treatment for back pain when 
the veteran was referred for neurological evaluation in 
September 1998 (the date of the actual evaluation was 
November 1998, as described above).  It was noted that the 
neurological evaluation was inconclusive.  The veteran 
complained stiffness and pain, occasionally radiating into 
the right buttock and right leg, but denied any weakness, 
numbness, or tingling in the legs.  He also reported flare-
ups two to three times a day, but said that he had not sought 
any treatment or had any PT for his complaints.  A functional 
assessment revealed that he could not bend (forward flex the 
lumbar spine) past 90 degrees.  On examination, the veteran 
could flex to approximately 30 degrees in the sitting 
position.  Left tilt to about 45 degrees, and right tilt to 
50 degrees.  Rotation was to 20 degrees, bilaterally.  In the 
standing position, the veteran could flex forward and bring 
his fingers to within 31 cm. (approximately 12 inches) of the 
floor.  There was some tenderness to palpation of the 
paravertebral muscles of the lumbosacral spine between the L-
4 and S-3 levels.  The musculature of the back appeared 
normal with no evidence of obvious spasm and no scoliosis.  
The examiner opined that the veteran's paresthesias of the 
lower extremity was not related to his back pain.  He also 
described the findings from a bone scan and x-ray studies of 
the lumbosacral spine in May 1997 and August 1998, 
respectively.  The diagnosis was degenerative bones and disc 
disease of the lower back.  An x-ray study in December 1998 
showed no interval change in the appearance of the lumbar 
spine compared to the August 1998 study.  

A VA outpatient report in August 2000 noted complaints of 
back pain for several years.  The examiner indicated that he 
suspected symptom magnification after the veteran's first 
visit.  On examination there was some decrease in range of 
motion, but no appreciable muscle spasm and equivocal 
straight leg raising.  The examiner noted that x-ray studies 
showed evidence of some mild spurring, but was essentially 
unchanged from 1998.  The assessment included chronic back 
pain.  An outpatient note in December 1998 showed essentially 
the same clinical findings and the examiner's notation of 
symptom magnification.  Straight leg raising was negative and 
there were no abnormal neurological findings.  A progress 
note in April 2001 indicated that the veteran was seen in the 
pain clinic once, and had responded well.  Toe and heel walk 
was normal and deep tendon reflexes were equal in both lower 
extremities.  Straight leg raising was negative in the 
sitting and lying down positions, and range of motion of the 
spine was fair.  The impression included chronic back pain 
and sciatica.  The clinical findings on a VA progress note in 
May and July 2001 were essentially the same with normal range 
of motion of the spine and negative straight leg raising.  

On VA examination in June 2001, there was no evidence of 
muscle spasm, heat, or tenderness in any of the paraspinous 
muscles.  Forward flexion was to 45 degrees with complaints 
of pain when twisting to the right.  The examiner noted that 
when dressing, the veteran was able to bend at the waist 
(while keeping his right leg straight) and pick his shoes up 
from the floor without difficulty.  Extension, lateral 
bending, and rotation were full without any complaints of 
pain.  Straight leg raising on the right was positive at 45 
degrees, and normal on the left without pain.  The diagnoses 
included degenerative joint disease of the lumbar spine and 
herniated nucleus pulposus at L5-S1.  The examiner commented 
on the numerous inconsistent findings from past medical 
reports as well as the inconsistent range of motion studies 
of the lumbar spine on the current examination, and indicated 
that the veteran appeared to be exaggerating his symptoms.  

When examined by VA in June 2003, the veteran could bend 
forward and bring his finger tips to within 18 cm. (about 7 
inches) of the floor, and could walk on his toes and heels 
without difficulty.  There was no muscle weakness, deep 
tendon reflexes were 2+ and equal, bilaterally, and straight 
leg raising was positive at 75 degrees, bilaterally, with 
slight decreased sensation on the left side along the L5-S1 
distribution.  Flexion was to 70 degrees with extension to 20 
degrees.  Right and left lateral bending was to 20 degrees, 
and rotation was to 30 degrees, bilaterally.  All movements 
were painful during the last 10 degrees of motion.  All 
muscles of the spine and lower extremities were tested 
against gravity and against strong resistance and were graded 
at 5/5.  There was no evidence of weakness of any muscle 
group.  There was some local tenderness in the lower 
lumbosacral spine area, but no sciatic tenderness.  The 
diagnoses included osteoarthritis and degenerative disc 
disease of the lumbosacral spine.  

The medical evidence of record does not demonstrate more than 
mild actual limitation of motion of the lumbar spine.  Thus, 
a rating in excess of 10 percent under DC's 5292 or 5010-5003 
is not warranted.  The clinical evidence does not show muscle 
spasm on extreme forward bending with loss of lateral spine 
motion so as to warrant a higher rating under DC 5295.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine.  Therefore, a rating 
under Diagnostic Codes 5289 or 5292 for ankylosis or 
limitation of motion is not warranted.  

While the veteran reports significant impairment during 
flare-ups, there is no objective evidence of more than mild 
symptoms of intervertebral disc syndrome at any time during 
the pendency of this appeal.  The only positive neurological 
findings were noted on the most recent examination in June 
2003 manifested by very slight decreased sensation on the 
left side and positive straight leg raising at 75 degrees.  
There were no other neurological findings, such as muscle 
weakness, loss of muscle tone or bulk, demonstrable muscle 
spasm, absent ankle jerk, or any other neurological findings 
appropriate to the site of the diseased disc.  Therefore, the 
Board finds that the lumbar spine disability is not of such 
severity to warrant an evaluation in excess of 10 percent 
under the old criteria for IVD.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 10 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  In fact, the current clinical and diagnostic 
findings do not satisfy the criteria for a rating of even 10 
percent under the revised criteria of Diagnostic Codes 
5237/5243.  The veteran does not claimed nor does the 
evidence show any incapacitating episodes over the past year 
or any required bed rest due to the lumbar spine disability.  
Thus, the Board finds that the evidence does not meet the 
criteria for an evaluation in excess of 10 percent under 
either the old or the revised regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, under the old 
orthopedic rating criteria and applicable neurologic rating 
criteria between September 23, 2002, and September 26, 2003, 
and under the revised orthopedic rating criteria and any 
applicable neurologic rating criteria from September 26, 
2003.  

In this regard, the Board finds that the orthopedic 
manifestations of the veteran's spine disability equate to no 
more than slight limitation of motion, or a 10 percent 
evaluation under the old rating schedule pursuant to 
Diagnostic Codes 5292 or 5295.  The back disability would 
equate to no more than a 10 percent evaluation under the new 
General Rating Formula for Disease and Injuries of the Spine 
based on total limitation of motion of the lumbar spine.  
Other than positive straight leg raising and slight decreased 
sensation on the left side, there were no neurological 
findings.  Thus, the Board concludes that by separately 
evaluating the neurologic manifestations of the disability in 
question, a 10 percent evaluation would not be in order under 
Diagnostic Code 8520 which contemplates mild incomplete 
paralysis of the sciatic nerve.  As such, a combined 
evaluation in excess of 10 percent would not be available 
from September 23, 2002.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

The evidence shows that the veteran has a good strength and 
range of motion in his back and no significant neurological 
impairment referable to the lumbar spine.  The Court has held 
that, "a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  In this case, there was 
no objective observation of additional functional loss or 
impairment due to pain in the lumbar spine on range of motion 
studies when examined by VA in June 2001 or 2003.  Although 
the veteran expressed pain on motion of the lumbar spine, the 
record shows that he was able to bend fully at the waist 
without difficulty or any evidence of pain when not being 
tested for range of motion studies.  Furthermore, there was 
no evidence of paralysis or muscle wasting.  The inconsistent 
findings when evaluated by VA and the examiner's opinions 
that the veteran was exaggerating his symptoms raises serious 
questions as to the veteran's ability to provide accurate and 
truthful information regarding the extent and severity of his 
symptoms.  In light of the clinical findings of record, the 
Board finds that an increased evaluation based on additional 
functional loss due to the factors set forth above are not 
demonstrated.  


ORDER

Entitlement to restoration of a 30 percent evaluation for 
osteochondritis dissecans and osteoarthritis of the right 
knee, is denied.  

An evaluation in excess of 20 percent from June 27, 2001, for 
osteochondritis dissecans and osteoarthritis of the right 
knee, is denied.  

An evaluation in excess of 10 percent for lumbosacral strain, 
is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's claim for TDIU.  

The veteran contends that he is entitled to a TDIU because he 
is unable work due to his service-connected low back and 
bilateral knee disabilities.  Unfortunately, the evidentiary 
record as currently constituted does not include sufficient 
medical information by which the Board can make a 
determination on this matter.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.  

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
38 C.F.R. § 4.16(b) (2005).  

In this case, it is unclear whether the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  The Board notes that the 
veteran was awarded SSA disability benefits due to his low 
back and right knee disabilities.  While a VA examiner in 
June 2001 opined that the veteran's right knee and low back 
disabilities did not render him unemployable, service 
connection was subsequently established for arthritis of the 
left knee secondary to the service-connected disabilities.  
Therefore, a more current examination, which takes into 
consideration all of the veteran's service-connected 
disabilities, must be undertaken.  

The Board may not deny a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disabilities do not prevent him 
or her from performing work that would produce sufficient 
income to be other than marginal.  Friscia v. Brown, 7 Vet. 
App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, the Court specifically stated that VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disability has on his ability to 
work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and ask that he 
identify or submit any additional 
evidence, particularly medical evidence, 
that is relevant to his claim of 
entitlement to TDIU.  Of particular 
interest are any treatment pertaining to 
his service-connected disabilities since 
June 2003.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of all of his service connected 
disabilities, with particular emphasis on 
how his service-connected low back strain 
and bilateral knee disabilities affect 
his ability to be gainfully employed.  
All indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The basis for 
any opinion expressed should be 
identified.  If the examiner is only able 
to theorize or speculate as to this 
matter, he or she should so state.  A 
complete rationale must be provided for 
all conclusions and opinions expressed.  
In the event that additional consultation 
from other specialists is deemed 
necessary, that should be accomplished.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

4.  After the requested development has 
been completed, the RO should adjudicate 
the merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


